     Case 3:18-cv-02552-JLS-LL Document 33 Filed 07/24/19 PageID.307 Page 1 of 3


 1   TREVOR Q. CODDINGTON, PH.D. (CSB NO. 243042)
 2   trevorcoddington@sandiegoiplaw.com
     SAN DIEGO IP LAW GROUP LLP
 3   703 Palomar Airport Road, Suite 210
 4   Carlsbad, CA 92011
     Telephone: (442) 325-1024
 5   Facsimile: (858) 408-4422
 6
     Attorneys for Plaintiff,
 7   CONFIDENT TECHNOLOGIES, INC.
 8
 9   BRENT RAY (pro hac vice)
     bray@kslaw.com
10
     KING & SPALDING LLP
11   444 West Lake Street, Suite 1650
     Chicago, IL 60606
12
     Telephone: (312) 764-6925
13
     Attorneys for Defendant,
14
     BESTBUY.COM, LLC
15
16                         UNITED STATES DISTRICT COURT
17                       SOUTHERN DISTRICT OF CALIFORNIA
18
19   CONFIDENT TECHNOLOGIES, INC.,             Case No.: 18-cv-2552 JLS (LL)
20                   Plaintiff,
                                               NOTICE OF SETTLEMENT
21      v.
22   BESTBUY.COM, LLC,
23                   Defendant.
24
25
26
27
28
     Case 3:18-cv-02552-JLS-LL Document 33 Filed 07/24/19 PageID.308 Page 2 of 3


 1         Plaintiff Confident Technologies, Inc. and Defendant BestBuy.com, LLC
 2   (collectively, the “Parties”) have reached a settlement in the above-captioned action. A
 3   written settlement agreement is being finalized. The Parties expect to file a joint motion
 4   for dismissal of all claims and counterclaims with prejudice, each party to bear its own
 5   fees and costs, by August 9, 2019. In view of the settlement, the Parties respectfully
 6   request the Court to suspend all upcoming deadlines including service of Defendant’s
 7   Preliminary Invalidity Contentions due July 26, 2019.
 8
 9   Dated: July 24, 2019                    SAN DIEGO IP LAW GROUP LLP
10
11
12                                     By:   /s/Trevor Coddington
                                             TREVOR Q. CODDINGTON, PH.D.
13
14                                           Attorneys for Plaintiff,
                                             CONFIDENT TECHNOLOGIES, INC.
15
16
     Dated: July 24, 2019                    KING & SPALDING LLP
17
18
19                                     By:   /s/Brent Ray
20                                           BRENT RAY
21                                           Attorneys for Defendant,
22                                           BESTBUY.COM, LLC
23
24
25
26
27
28
                                                  1

                                   NOTICE OF SETTLEMENT
                                                                                 18-cv-2552 JLS (LL)
     Case 3:18-cv-02552-JLS-LL Document 33 Filed 07/24/19 PageID.309 Page 3 of 3


 1                                       CERTIFICATION
 2         Pursuant to Section 2(f)(4) of the ECF Administrative Policies and Procedures
 3   Manual, the undersigned certifies that the content of this document is acceptable to all
 4   parties required to sign the document and that it has obtained authorization to affix their
 5   electronic signatures hereto.
 6
 7
     Dated: July 24, 2019                     SAN DIEGO IP LAW GROUP LLP
 8
 9
10                                     By:    /s/Trevor Coddington
                                              TREVOR Q. CODDINGTON, PH.D.
11
12                                            Attorneys for Plaintiff,
                                              CONFIDENT TECHNOLOGIES, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2

                                     NOTICE OF SETTLEMENT
                                                                                  18-cv-2552 JLS (LL)
